Citation Nr: 1810170	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  11-20 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD), to include hypertension, including as secondary to service-connected PTSD and/or eating disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1975 to March 1984 and on active duty for training from February 1987 to May 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 and July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This case was most previously before the Board in January 2017.

A Board hearing was conducted in this matter via videoconference in January 2013; a transcript of which is contained in the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain compliance with a prior remand that requested an examination that provided a supporting explanation.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Barr v. Nicholson, 21 Vet App 303 (2007) (holding that when VA undertakes to provide the Veteran with an examination, it must insure the examination is adequate); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions). 

In a December 2015 remand, the Board directed that an opinion be obtained that addressed both causation and aggravation of the Veteran's hypertension by service-connected disabilities.  Although a February 2016 opinion was obtained, it did not provide any supporting explanation for the aggravation opinion as it simply repeated the rationale for why causation by service-connected disability was not warranted.  In January 2017 the Board remanded the claim and requested an addendum opinion from the February 2016 VA examiner.  The examiner responded that the "medical opinion was unchanged" and that "this examiner submitted this same requested opinion on 2/26/2016" that since hypertension and mild hypertensive heart disease is not known to be caused by PTSD and eating disorder, such is then not aggravated thereby.  The Board finds this addendum "opinion" is essentially non-responsive. Accordingly, remand is required for an examination and opinion from an examiner other than the February 2016 VA examiner (Dr. MJ).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after January 19, 2017.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative (if any).

2.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative (if any).

3.  After any additional records are associated with the claims file, provide the Veteran a VA examination to determine the nature and etiology of her CAD and hypertension.  The entire claims file must be made available to and be reviewed by an examiner, other than Dr. MJ.  The examiner must elicit a full history from the Veteran of her symptoms related to her CAD and hypertension.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  All opinions must take into account the Veteran's own history and contentions.

First, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record, as to whether it is at least as likely as not (50 percent or greater probability) that CAD and/or hypertension manifested in or is otherwise related to the Veteran's military service.

Second, the examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that CAD and hypertension were caused or aggravated by the Veteran's service-connected PTSD and eating disorder.

4.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative (if any).  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

